The proceeding in this cause originated in a petition for writ of mandamus to require the appellant, as comptroller of the state of Alabama, to draw his warrant directing the treasurer of the state of Alabama to pay to petitioner the sum of $2,187.50, out of moneys in the treasury of the state, and which sum the petitioner claimed was due him as compensation for his services as state health officer for the months of May, June, July, August, and September, 1933.
The appellee alleges in his petition that the state board of health, on April 2, 1930, pursuant to valid statutory authority, entered into a contract with him that he should serve as state health officer for a period of five years, at an agreed salary of $7,500 per annum, in consideration of "his agreeing to faithfully perform the duties of that position, as said duties were prescribed by the State Board of Health, pursuant to the authority vested in them by the legislature"; that appellee has faithfully performed those duties and is still doing so.
It is further averred "that on October 29, 1932, the State Board of Health, acting by and through the State Committee of Public Health, according to law in such cases made and provided, recognizing the strained economic circumstances of the State of Alabama, did, with petitioner's consent and agreement, reduce the compensation of petitioner, as State Health Officer, from the sum of to-wit, $7,500.00 per annum, to the sum of $5,250.00, or $437.50 per month, and petitioner avers he accepted said reduction, and in consideration of the payment of said sum of to-wit, $5,250.00 per annum, or $437.50, did agree to continue to faithfully perform and discharge the duties of State Health Officer; and petitioner avers that he has so continued to faithfully perform and discharge his duties as State Health Officer, and is continuing to do so."
It is also averred that, though properly requested to do so, the appellant has failed and refused to draw his warrant in appellee's favor for the amounts due him as compensation for the months above stated.
These proceedings, as above stated, have been instituted for the purpose of requiring the state comptroller to draw his warrant, in favor of appellee, upon the treasurer, in payment of his said services.
The appellant, comptroller, being of the opinion that appellee, under the law, was not entitled to be paid for his said services at the rate of $5,250 per annum, or $437.50, but at the rate of $3,600 per annum, or $300 per month, interposed a number of grounds of demurrer to the petition. The principal ground of demurrer is that the appellee is state health officer of the state of Alabama, and that the Legislature had fixed his salary at $300 per month, and that said amount is the legal salary due appellee, and not the sum of $437.50 as fixed by the state board of health.
In addition to demurrers filed, the appellant filed an answer, admitting that he was, *Page 526 
and still is, comptroller, and that appellee is the state health officer.
In his answer, the appellant brings forward, in justification of his action, the Act of April 14, 1933 (Gen. Acts 1933 [Ex. Sess.] p. 124), which fixed the salary of appellee, as such state health officer, at $300 per month, and averred that this act became effective as to the salary of appellee for the month of May, 1933, and succeeding months.
To the answer of appellant, comptroller, the petitioner demurred, assigning a number of grounds, some general and some special. Among the special grounds may be stated, in a shorthand way, the following: (4) That as to petitioner the Act of April 14, 1933, known as the Harrison Substitute for the LapsleyLusk Bill, is unconstitutional and void; (5) said act is unconstitutional and void as to this petitioner because it impairs the obligation of petitioner's contract with the state board of health; (8) said act is unconstitutional and void as to this petitioner because it violates section 22 of the Constitution of Alabama; (9) said act is unconstitutional and void as to this petitioner because it violates section 95 of the Constitution of Alabama; (10) said act is unconstitutional and void as to this petitioner because it violates section 10 of article 1 of the Constitution of the United States; also as to petitioner it violates section 281 of the state Constitution.
The lower court overruled the appellant's demurrer to the petition, and sustained the demurrer of appellee to the appellant's answer.
Thereupon, after hearing the evidence, the court directed peremptory writ of mandamus to issue, directing the comptroller to draw his warrant upon the state treasurer, for the amount as prayed in the petition. From this judgment the said Hard, as such comptroller, prosecutes this appeal.
The contention of appellee is that he had a valid contract with the state board of health, made by the board pursuant to an express statutory authorization, which contract, by its terms, was for a fixed period of time, not yet expired, and at a fixed compensation; that he was not a public officer of the state, and therefore not within the rule or principle of law which authorized the Legislature to either abolish the office, and thereby to terminate his employment, nor within the class as to whom the Legislature might, at will, reduce their salaries. In short, that appellee was a contractee, not a public officer of the state, and that his contract could not be impaired by subsequent legislative action.
The contention of appellant is that the appellee was a public officer of the state, not protected as to a fixed salary by any constitutional provision, and that the act of the Legislature of Alabama, approved April 14, 1933, reducing appellee's salary, was a valid exercise of legislative authority. In short, that appellee was a public officer, and not protected by the constitutional prohibition of passing laws impairing the obligation of contracts.
We may in the outset say that the appellee makes no contention that the act of 1933, providing for a reduction of salaries, will not become operative upon the office of state health officer at the expiration of the term of the present incumbent, nor is the act's general constitutionality or the constitutionality of its enactment challenged.
We deem it proper to here set out the pertinent sections of the Code bearing upon the question now before us for decision:
Section 1046 of the Code provides: "State board of health; state committee of public health; how constituted. — The medical association of the State of Alabama, as constituted under the laws now in force, or which hereafter may be in force, is the state board of health."
Section 1047 of the Code provides: "The state board of censors, of said association, as said board of censors is or hereafter may be constituted under the laws now in force or which hereafter may be in force and under the constitution of said association, as said constitution now exists or may hereafter exist, is, and when acting as such, shall be known as the state committee of public health, and the governor shall be a member and ex-officio chairman of said state committee of public health."
Section 1048 provides: "When the state board of health is not in session said state committee of public health shall act for said board and have and discharge all the prerogatives and duties of said board, including the adoption and promulgation of rules and regulations provided for in this chapter. When said committee is not in session the state health officer shall act for said board and said committee and shall report to the said board and said committee at its regular meeting his actions, and said board or said committee may at any time revoke any action of said health officer."
Section 1053, as amended by the Legislature of 1927 (Acts 1927, pp. 39, 40), reads: "The State Board of Health shall elect an executive officer to be known as the State Health Officer, and shall fix his term of office and salary, provided *Page 527 
that the latter shall not exceed seven thousand five hundred dollars per annum. The State Health Officer so elected shall, under the direction of the State Board of Health, exercise general supervision over county boards of health and county and municipal health officers, and shall promptly report to said county boards of health any delinquencies of official duty on the part of said county and municipal health officers, which may come to his knowledge; shall keep himself informed in regard to all infectious, contagious, and pestilential diseases, which may be in danger of invading the State, and shall, so far as authorized by law, take prompt measures to prevent such invasion; shall keep the Governor informed as to the health conditions prevailing in the State, especially as to outbreaks of any of the diseases enumerated in Section 1092 of this Code, and shall submit to the Governor such recommendations as he deems proper to control such outbreaks."
It will be noted that, with the exception as to the amount of maximum salary that the state board of health is authorized to pay the state health officer, section 1053, as amended, is substantially the same as the progenitor section 704 of the Code, 1907.
We may well concede that ordinarily a public officer, strictly as such, does not occupy the relation of a contractee of the state. This proposition seems to have been definitely settled in this state as well as elsewhere. State v. Sanders,187 Ala. 79, 65 So. 378, 379, L.R.A. 1915A, 295; Herrington v. State, 200 Ala. 480, 76 So. 422; Michael v. State, 163 Ala. 425,50 So. 929; Ex parte Lambert, 52 Ala. 79; Perkins, Treas. v. Corbin, Judge, etc., 45 Ala. 103, 6 Am. Rep. 698; 12 C. J. 1017, § 643; White, Auditor v. State ex rel. Denson, 123 Ala. 577,26 So. 343.
In the case of United States v. Hartwell, 6 Wall. 385, 393,18 L.Ed. 830, the Supreme Court of the United States gave the following definition of a public office:
"An office is a public station, or employment, conferred by the appointment of government. The term embraces the ideas of tenure, duration, emolument, and duties. * * *
"A government office is different from a government contract. The latter from its nature is necessarily limited in its duration and specific in its objects. The terms agreed upon define the rights and obligations of both parties, and neither may depart from them without the assent of the other."
In the case of United States v. Maurice, 2 Brock. 96, Fed. Cas. No. 15,747, Chief Justice Marshall observed: "Although an office is 'an employment,' it does not follow that every employment is an office. A man may certainly be employed under a contract, express or implied, to * * * perform a service, without becoming an officer."
In 46 C. J. 928, § 20, it is stated: "An important characteristic which ordinarily distinguishes an office from an employment or contract lies in the fact that the creation of an office involves a delegation to the person filling the office of some part of the sovereign power or function of governmentto be exercised by him for the benefit of the public. But a public officer is none the less a public officer because his authority is confined to narrow limits, since it is the duty, and the nature of that duty, which makes him a public officer, and not the extent of the authority." (Italics supplied.)
The foregoing statement from Corpus Juris is supported by the decision of our own court. In the case of Montgomery v. State ex rel. Enslen, 107 Ala. 372, 18 So. 157, 159, this court, in an opinion by Coleman, Justice, quoted with approval the following from the Advisory Opinion of the Justices in 3 Me. (3 Greenl.) 4.81, 482: "We apprehend that the term 'office' implies a delegation of a portion of the sovereign power, and the possession of it by the person filling the office; and the exercise of such power, within legal limits, constitutes the correct discharge of the duties of such office. The power thus delegated and possessed may be a portion belonging sometimes to one of the three great departments, and sometimes to another. Still, it is a legal power, which may be rightfully exercised, and, in its effects, will bind the rights of others, and be subject to revision and correction only according to the standing laws of the state. An employment, merely, has none of these distinguishing features. A public agent acts only on behalf of his principal, the public, whose sanction is generally considered necessary to give the act performed the authority and power of a public act or law. And, if the act be such as not to require such subsequent sanction, still it is only a species of service performed under public authority, but not in execution of any standing laws. * * * It appears, then, that every 'office,' in the constitutional meaning of the term, implies an authority to exercise some portion of the sovereign power, either in making, administering, or executing the laws."
In the case of State v. Sanders, supra, this court had occasion to consider section 704, the progenitor of section 1053, and to define *Page 528 
and declare the legal status of Dr. Sanders, the then health officer of the state. What was there said of the status of Dr. Sanders, under his appointment or election by the state board of health, is here in point. Mr. Justice Mayfield, speaking for the court, observed: "Nearly all statutes which, like the ones in question, create public boards or commissions for the management and control of the various departments of government expressly provide for the election or appointment of officers, agents, employees, and servants. The mere fact that these appointees are called officers rather than employees, or that the statute says they shall be elected rather than appointed or hired, does not make such persons so appointed or electedofficers, within the meaning of section 281 of the Constitution. It is true that they may be officers, but they are officers of the board or commission which appoints or elects them, and not of the public, the state, the county, the municipality, within section 281. It is in this sense, we think, that the statute in question speaks of appellee as the 'state health officer.' He is made the officer of the board which elects him, and which is by law charged with the duty of executing and administering the laws of the state pertaining to the health and quarantine department of the state government. He is not an officer of the state, county, or municipality, within the meaning of section 281 of the Constitution. No part of the sovereign power of the state is by the statute delegated to appellee, although he is named in the statute as the 'state health officer.' The delegation of such authority and power is to the 'state board of health,' which is appellee's creator and master, whom he serves. He does not serve the state; he serves the board which elects him. That statute expressly provides that whatever he does he shall do 'under the direction of the state board of health.' "
It must be borne in mind also that, since this court made the pronouncement in the Sanders Case, the Legislature has readopted the statute evincing the clear intent to adopt this court's construction of said act. Our previous construction has therefore become a part of the statute itself. So. Ry. Co. v. Moore, 128 Ala. 434, 29 So. 659.
It would appear from the foregoing that this court has held that the state health officer is not an officer of the state, within the meaning of section 281 of the Constitution; that is to say that he does not hold any civil office under the state government; that he is an officer of the board which elected him, and serves the board, "his creator and master." Then, is he in fact, as insisted by appellee, a contractee of the board of health, appointed pursuant to legislative authority?
The Legislature, by the adoption of section 1053 of the Code, expressly conferred the authority upon the state board of health to elect an executive officer to be known as the state health officer, to fix his term of office and salary, with only the express limitation that the salary so fixed should not exceed $7,500, and, of course, with the further limitation implied that the term of service should be for a reasonable length of time.
Pursuant to the above authority, appellee was elected by the state board of health for a period of five years from April 2, 1930, a term not yet expired, and at an agreed and fixed salary (originally) of $7,500 per annum, but later, owing to depressed financial conditions then existing, reduced by mutual consent on the part of the board of health and appellee to $5,250. The appellee accepted the appointment, and agreed to perform the service required of him, for the stipulated salary. Did this make the appellee a contractee of the board of health, acting under due authority of law? We think it did.
In 59 C. J. p. 170, § 284, the principle is broadly stated "that the State has in general, the same power to contract as a corporation or an individual. Thus a state may contract with an individual or with another state by an act of the legislature."
Of course, the power to contract may be limited by provisions of the organic law, and contracts in contravention of constitutionally imposed limitations would be void. Nor can the state by contract "divest itself of the essential attributes of sovereignty," but within constitutional bounds the state, through legislative action, or authorization, has the same power to contract as an individual. And contracts of the state made under statutory authority binds the state, notwithstanding the subsequent repeal of the statute authorizing the contract. 59 C. J. p. 170, § 285.
The Legislature has exclusive power to contract for the state, but may, and often does, exercise that power by duly constituted agents. When such agents make contracts, with full legislative authority, they are as binding as though by the Legislature. Van Dyke v. State, 24 Ala. 81; 59 C. J. 170, §§ 284 and 285.
In the case of People ex rel. Graves v. Sohmer, 207 N.Y. 450,101 N.E. 164, 166, it is said: "No one doubts the right or the capacity of the state to contract." *Page 529 
In Danolds v. State of New York, 89 N.Y. 36, 42 Am. Rep. 277, Judge Earl, writing for the court, said: "The sovereign can contract and has very many occasions to do so; it can build canals and public buildings, and engage in public works, and in carrying forward its projects it makes use of the instrumentalities which individuals use for the same purposes. It must be governed by the same rules of common honesty and justice which bind individuals."
And in the case of People v. Stephens, 71 N.Y. 549, it was observed by the eminent judge who spoke for the court: "There is not one law for the sovereign and another for the subject; but, when the sovereign engages in business and the conduct of business enterprises, and contracts with individuals, * * * whenever the contract, in any form, comes before the courts, the rights and obligations of the contracting parties must be adjusted upon the same principles as if both contracting parties were private persons. Both stand upon equality before the law, and the sovereign is merged in the dealer, contractor and suitor."
The state, acting by and through the Legislature, may enter into the pursuit of any governmental function or business enterprise, not prohibited by the Constitution. In the pursuit of that project, it may, by legislation, set up such form of agency or commission as it may see fit, and delegate to it the power to contract, and fix the limits in which such power may be exercised. When this is done, contracts made by such authority are the inviolable contracts of the state. If the state sees fit, also by legislation, thereafter, as it may, to cease to pursue such function, cut it off either suddenly or gradually, all in its discretion, such determination and action can no more render null the contracts so made than it could annul any other contract legally entered into, to the extent that they were performed before the end came.
When an office is simply created by law, a term is fixed, a salary prescribed, and one is elected to that office, he takes it subject to the right, known to exist, to abrogate the office at any time and to change the salary and term, and no contract is thereby violated. 46 C. J. 928. Such officer, in a proper case, can only seek refuge under section 281 of the Constitution. But, when the state, by due legislation, undertakes a project within its powers, and, in the pursuit of it, contracts are made, within legislative grant and limits, either for labor, material, or management, the fact that the Legislature has the power to end the pursuit of that project, that power is not the reservation of a right to annul such contracts for labor, material, and management furnished before the project is ended, and which were used, or are useful for that purpose. The right to terminate a project does not carry with it the right to terminate or modify contracts legally made for its operation while it is still in progress. If that were not so, a contract in the progress of any such progress would have no stability, and section 22 of our state Constitution would not apply to the state. A contract executed, as well as one which is executory, contains obligations binding on the parties.
Section 22 of our Constitution does not simply inhibit the state from impairing the obligation of contracts between two individuals, but, with like force and effect, the provision applies to contracts made by the state. Fletcher v. Peck, 6 Cranch, 87-137, 3 L.Ed. 162.
If we concede that the reserve right to end a project reserves the right to end at the same time all contracts made in its pursuit to the extent they have not been performed by the contractee, it does not follow that the state cannot bind itself by a contract which, within reasonable limits, will be inviolable and continuous pursuant to its terms, as long as such project is pursued.
This situation is altogether different from the salary of an ordinary officer not protected by the Constitution, nor by contract. The salary of such an officer may be changed at the will of the Legislature, and that right, reserved by the sovereign, is known to the officer when he enters into it.
The Legislature of Alabama has undertaken a governmental function of aiding its citizens to have good health. That function is not commanded by the Constitution, but is a power to be exercised at the will of the Legislature. It has set up a board and delegated the power to that board to contract within certain limits. While the Legislature may abandon that project when it sees fit, and contracts to the extent then unfulfilled may thereby cease and terminate, notwithstanding their terms otherwise, the Legislature has not so abandoned that project, nor expressed a determination to do so. That board is now in the exercise of the powers conferred, making contracts, having them performed, receiving the services of its employees.
The pleadings show that appellee made a contract with the board for a designated term, which seems to be reasonable, and at a salary then authorized by law, to perform *Page 530 
certain prescribed duties. To be sure, he is in a sense an officer, but not such as is mentioned or protected by section 281 of the Constitution. His status is an officer of the board which he serves. State v. Sanders, supra.
The state health officer performs duties for the benefit of the public. The state would have no authority to engage the services of any person and pay him therefor except for the benefit of the public.
The pleadings show that both parties mutually bound themselves for a definite term, and for a stipulated salary to do and perform certain well-defined duties. Those duties are being performed by Dr. Baker to the satisfaction of the other party; that is, the state. The governmental function in which Dr. Baker's services are used is still in full operation.
But it may be argued that the state health officer may resign, and therefore it is not binding on him. But the pleadings show an employment such as that he can no more resign without the consent of the board than any other employee who has a definite contract may resign without the consent of his employer.
The case of Hall v. Wisconsin, 103 U.S. 5, 6, 26 L.Ed. 302, bears some analogy to the case now before us. In the Hall Case, the Legislature of the state of Wisconsin undertook to have a geological, mineralogical, and agricultural survey made of the state, and to that end, on March 3, 1857, adopted an act providing for such a survey by commissioners, and the Governor of the state was authorized to appoint the commissioners, and was required to make a contract with each of the commissioners for the performance of his allotted work. To carry out the work the sum of $6,000 per annum for six years was appropriated, "to be paid to the persons entitled to receive the same." By a subsequent act of March 21, 1862, the act of March 3, 1857, as well as another act touching the same subject, was repealed.
On the 29th day of May, 1858, Hall entered into a contract with the Governor, whereby it was stipulated on his part that he should perform the duties therein mentioned touching the survey, and the agreement further stipulated "this contract tocontinue until the 3rd day of March, 1863, unless the said Hall should be removed for incompetency or neglect of duty * * * or unless a vacancy shall occur in his office by his own act or default." Hall's compensation was fixed at $2,000 per annum.
Hall continued to perform his duties under the contract, after the act under which he was appointed had been repealed. He demanded payment of the state for his services for the year ending March 3, 1863, but payment was refused. Thereupon Hall brought suit in a court of Wisconsin to recover for his services. Failing in the suit in the courts of Wisconsin, he carried his case to the Supreme Court of the United States by writ of error to the Supreme Court of Wisconsin.
The state of Wisconsin insisted that the employment of Hall was an office, and that the Legislature had therefore the right to abolish it at pleasure, which it had done by the repeal of the act authorizing the survey and appointment of Hall. Hall maintained that there was a contract between himself and the state of Wisconsin, and that the repealing act impaired its obligation in violation of the contract clause of the Constitution of the United States.
The Supreme Court of the United States sustained the contention of Hall, and reversed the judgment of the Supreme Court of Wisconsin. 39 Wis. 79.
In reversing the Supreme Court of Wisconsin, the Supreme Court of the United States, speaking through Mr. Justice Swayne, used the following pertinent and forceful language: "When a State descends from the plane of its sovereignty, and contracts with private persons, it is regarded pro hac vice as a private person itself, and is bound accordingly. Davis v. Gray, 16 Wall. 203 [21 L.Ed. 447]."
In the case of State v. Cobb, 64 Ala. 127, Chief Justice Brickell, the great jurist whose utterances, while a judge of this court, have always commanded the respect of the profession, and who, though dead, yet lives in his many landmark opinions, has this to say of the contracts of the state:
"The State has capacity to enter into contracts, incurring liability absolute or contingent, as a principal debtor or as indorser, guarantor, or surety, when appropriate to the just exercise of its powers, save so far as capacity may be restrained by constitutional limitation. When it enters into contracts, while it obtains all the rights, it incurs all the responsibilities of individuals, who are parties to like contracts. — United States v. Bank of Metropolis, 15 Pet. 377,10 L.Ed. 774. Its contracts are of the same obligation, of the same incidents, measured and governed by the same principles of law, as are the contracts of individuals. * * * *Page 531 
"The State could not, as the individual debtor could not, by any act of its own, by any expression of the legislative will, by any agency it could employ, lessen, or change, or impair, or destroy the obligation of contracts into which it had entered. — Fletcher v. Peck, 6 Cranch, 87, 3 L.Ed. 162."
Can it be said that the great judge, whose legal vision was always clear and unobscured, whose independence in opinion and decision was one of the recognized qualities of his mind, and whose profound learning enabled him to grasp legal principles as has been given but few men, blundered in his reasoning and conclusion in State v. Cobb, supra. The writer is not so impressed. He prefers to be guided by the ancient landmarks rather than to follow the one attempted to be established in this case.
Appellant in this case contends that Dr. Baker was an officer of the state, but not within the saving clause of section 281 of the Constitution, and relies largely in support of his contention upon our holding in the Sanders Case, supra; that under section 2697 of the Code his office could be vacated by an act of the Legislature abridging his term of office, inasmuch as the same had not been fixed by the Constitution. The answer to this contention is, the office has not become vacant by any legislative act abridging the term. The office, if such, still continues; the term has not been abridged.
The appellant also urges, as additional reasons for holding that appellee is an officer of the state, that his compensation is paid by the state out of the tax money of the people, but we here interpolate, by way of answer, so was the salary of the janitor of the state capitol at one time; that Dr. Baker's salary must be provided by an appropriation by the Legislature of Alabama, and we may answer, so must the salary or compensation of a truck driver employed by the state to haul sand and gravel for keeping up our highways; that the state health officer's salary must be paid upon warrant drawn by the comptroller of the state of Alabama, and must be paid by the treasurer of the state, and we may answer, so must bills incurred by the state, in supplying needed stationery for the various officers of the state, be paid.
No one, we take it, would argue that a janitor at the capitol is an officer of the state; no one would argue that the truck driver was an officer of the state; and no one would argue that the stationer, who furnishes stationery for the state, was an officer of the state.
It is also insisted, inferentially, that to hold the state could not reduce the salary agreed to be paid by the board to Dr. Baker out of the tax money of the state would, in effect, place the creature above the creator. This argument will not stand the acid test of cold logic. While the argument is plausible and ingenious, it is not satisfying. It is not, we insist, with all possible emphasis, a question of placing the creature above and beyond the reach of the creator, but it involves the fundamental and constitutional question, Can a contract, though one of the high contracting parties be the sovereign, be impaired at the will of either? It occurs to us that the Constitutions, state and federal, alike forbid such action.
In construing and passing upon the validity of contracts, there is not one rule or law for the sovereign and another for the citizen.
So far as the contract obligation and the duties thereunder are concerned, sovereign and citizen stand upon equality, under the Constitution. The state is not above, or superior to, its valid agreements.
When the state enters into contractual obligations with private individuals, considerations of need, real or fancied, cannot dissolve or sterilize those obligations, at the instance of the state — no more so than could an individual, who had contracted with the state to construct a bridge at a given point over the Alabama river, legally abrogate his contract because of financial depression. The same law which concludes the individual concludes the state.
If the conclusion of my brothers, who have concurred in the opinion of Mr. Justice BOULDIN, is sound, then it would seem to the writer that, to be consistent, they should go further and hold that Dr. Baker held an office with fixed term and a fixed salary, which was protected from diminution by section 281, of the Constitution, until the ratification of the Sparks' Amendment.
Certainly it would seem that, if the board, by express authorization of the Legislature, had fixed his term and salary, and the position he held was an office under the state government, the act of the board, in so fixing the term and salary, would be the same as if the Legislature, in the first instance, had fixed that term and salary. The principle of "qui facit per alium, facit per se" would apply. *Page 532 
And, so holding, it would seem that, at all events, Dr. Baker would be entitled to his undiminished salary for the months of May, June, July, and August, 1933.
There is nothing in the case of State Docks Commission v. State of Alabama, ex rel. Cummings (Ala. Sup.) 150 So. 345, which conflicts with the holding in this case.
In the Cummings Case, supra, there was no authority conferred upon the state docks commission to fix the term of service.
The writer is at the conclusion the appellee's contract is beyond legislative abrogation, is binding upon the state, and that the trial court was correct in so holding; and that the decree appealed from should be affirmed.
THOMAS, J., concurs.